     Case 2:19-cr-00216-SVW Document 44-1 Filed 05/03/19 Page 1 of 3 Page ID #:181



 1   NICOLA T. HANNA
     United States Attorney
 2   LAWRENCE S. MIDDLETON
     Assistant United States Attorney
 3   Chief, Criminal Division
     BENJAMIN R. BARRON (Cal. Bar No. 257094)
 4   Assistant United States Attorney
     Deputy Chief, International Narcotics,
 5   Money Laundering, & Racketeering Section
          1400 United States Courthouse
 6        312 North Spring Street
          Los Angeles, California 90012
 7        Telephone: (213) 894-3542
          Facsimile: (213) 894-0142
 8        E-mail:    ben.barron@usdoj.gov

 9   Attorneys for Plaintiff
     UNITED STATES OF AMERICA
10
                             UNITED STATES DISTRICT COURT
11
                       FOR THE CENTRAL DISTRICT OF CALIFORNIA
12
     UNITED STATES OF AMERICA,                No. CR 19-216-SVW
13
                Plaintiff,                    [PROPOSED] ORDER SETTING STATUS
14                                            CONFERENCE DATE AND FINDINGS
                      v.                      REGARDING EXCLUDABLE TIME PERIODS
15                                            PURSUANT TO SPEEDY TRIAL ACT
     CHRISTOPHER LAZENBY,
16                                            [PROPOSED] S.C. DATE: 09-23-2019
                Defendant.                    [PROPOSED] S.C. TIME: 10:00 a.m.
17

18

19         The Court has read and considered the Stipulation Regarding
20   Request for (1) Setting Status Conference Date and (2) Findings of
21   Excludable Time Periods Pursuant to Speedy Trial Act, filed by the
22   parties in this matter on May 3, 2019.         The Court hereby finds that
23   the Stipulation, which this Court incorporates by reference into this
24   Order, demonstrates facts that support a continuance of the
25   proceedings in this matter as requested by the parties, and provides
26   good cause for a finding of excludable time pursuant to the Speedy
27   Trial Act, 18 U.S.C. § 3161.
28
     Case 2:19-cr-00216-SVW Document 44-1 Filed 05/03/19 Page 2 of 3 Page ID #:182



 1         The Court further finds that:       (i) the ends of justice served by

 2   the continuance outweigh the best interest of the public and

 3   defendant in a speedy trial; (ii) failure to grant the continuance

 4   would be likely to make a continuation of the proceeding impossible,

 5   or result in a miscarriage of justice; and (iii) failure to grant the

 6   continuance would unreasonably deny defendant continuity of counsel

 7   and would deny defense counsel the reasonable time necessary for

 8   effective preparation, taking into account the exercise of due

 9   diligence.

10         THEREFORE, FOR GOOD CAUSE SHOWN:

11         1.     The Court sets a status conference hearing in this matter

12   on September 23, 2019, at 10:00 a.m.

13         2.     The time period of June 18, 2019, to September 23, 2019,

14   inclusive, is excluded in computing the time within which the trial

15   must commence, pursuant to 18 U.S.C. §§ 3161(h)(7)(A), (h)(7)(B)(i),

16   and (B)(iv).

17         3.     Defendant shall appear in Courtroom 10A of the Federal

18   Courthouse, 350 W. 1st Street, Los Angeles, California on September

19   23, 2019, at 10:00 a.m.

20         4.     Nothing in this Order shall preclude a finding that other

21   provisions of the Speedy Trial Act dictate that additional time

22   periods are excluded from the period within which trial must

23   commence.    Moreover, the same provisions and/or other provisions of

24   ///

25   ///

26   ///

27

28

                                           2
     Case 2:19-cr-00216-SVW Document 44-1 Filed 05/03/19 Page 3 of 3 Page ID #:183



 1   the Speedy Trial Act may in the future authorize the exclusion of

 2   additional time periods from the period within which trial must

 3   commence.

 4         IT IS SO ORDERED.

 5

 6
       DATE                                    HONORABLE STEPHEN V. WILSON
 7                                             UNITED STATES DISTRICT JUDGE
 8

 9

10   Presented by:
11        /s/
      BENJAMIN R. BARRON
12    Assistant United States Attorney
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                           3
